DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tip member coupled with a distal end of the first jaw with the first jaw retaining a staple cartridge of claims 16-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is missing a period (.) at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US Patent Publ. No. 2019/0000481).
With respect to claim 1, Harris et al. discloses a surgical stapler 10 (figure 1, [0175]), comprising  a body (handle portion 20), a shaft 30322 (figure 54, [0359]) extending from the body 20, wherein the shaft 30322 defines a longitudinal axis LA31 (figure 54, [0358]), and an end effector 30412 (figure 59, [0368]) in communication with the shaft 30322 (figure 54, [0359]), wherein the end effector is operable to compress, staple, and cut tissue ([0359]), wherein the end effector 30412 comprises a first jaw 30418 (figure 63A, [0368]), a second jaw 30416 (figure 63A, [0368]) opposed from the first jaw 30418, wherein the first and second jaws are operable to transition from an open state to a closed state to clamp tissue therebetween (figures 1, 54, [0359]), and a tip member 30414 (figure 59, [0368]) coupled with a distal end 30450 (figure 63A, [0370]) of the first jaw 30418, wherein the tip member 30414 is selectively rotatable along a rotation axis to toggle between a first discrete position (angle alpha 31, figure 

    PNG
    media_image1.png
    457
    575
    media_image1.png
    Greyscale


With respect to claim 3, Harris et al. disclose that the first jaw 30418 extends distally along a first jaw axis, wherein the tip member 30414 is rotatable between the first and second discrete positions about a rotational axis that extends within a plane that contains the first jaw axis.  See Annotated Figure B, showing a first jaw axis and a rotational axis extending within a plane (the page) that contains the first jaw axis.  Further, it is noted that two intersecting lines (in this case the axes) determine a plane.      

    PNG
    media_image2.png
    447
    613
    media_image2.png
    Greyscale

With respect to claim 4, Harris et al. disclose that the tip member 30414 is configured to rotate 180 degrees relative to the first jaw between the first and second discrete positions.  Harris et al. disclose that tip member 30414 contains malleable member 30422, which allows for customization of the bend angle ([0373]).  Harris et al. disclose the structure as claimed and do not disclose any limits on the degree of the bend angle, and thus the tip member is fully capable of rotating 180 degrees relative to the first jaw 30418 between the first and second discrete positions.  
With respect to claim 5, Harris et al. disclose that when the first and second jaws are in the closed state, the tip member in the first discrete position is configured to be obliquely oriented relative to the second jaw, and the tip member in the second discrete position is configured to be parallel to the second jaw.   See Annotated Figure C (first position) and Annotated Figure D (second position).  

    PNG
    media_image3.png
    376
    555
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    457
    575
    media_image4.png
    Greyscale

With respect to claim 11, Harris et al. disclose a connection member (receptacles 30456, 30458, barbed fittings 30452, 30454) that couples the tip member 30414 with the distal end 30450 (figure 63A, [0370]) of the first jaw 30418.  

With respect to claim 16, Harris et al. disclose a surgical stapler 10 (figure 1, [0175]), comprising a body (handle portion 20), a shaft 30322 (figure 54, [0359]) extending from the body 20, wherein the shaft 30322 defines a longitudinal axis LA31 (figure 54, [0358]), and an end effector 30412 (figure 59, [0368]) in communication with the shaft 30322 (figure 54, [0359]), wherein the end effector is operable to compress, staple, and cut tissue ([0359]), wherein the end effector 30412 comprises a first jaw 30416 (figure 63A, [0368]) configured to retain a cartridge 30437 configured to hold one or more staples ([0368]), wherein the first jaw extends distally along a first jaw axis, a second jaw 30418 (figure 63A, [0368]) comprising an anvil ([0368]), wherein the first and second jaws are operable to transition between an open state and a closed state (figures 1, 54, [0359]), and a tip member 30414 (figure 59, [0368]), wherein the tip member 30414 is selectively rotatable between first (angle alpha 31, figure 63A, [0375]) and second discrete positions (angle beta 31, figure 63B, [0375]) about a rotational axis that extends within a plane that contains the first jaw axis.  See Annotated Figure B.  Harris et al. disclose that tip member 30414 may be coupled with an upper jaw containing an anvil 30418 or a lower jaw 30416; and that tip member 30414 may be positioned on the same jaw as staple cartridge or on the same jaw as anvil 30418 (see [0360]).
With respect to claim 17, Harris et al. disclose that the tip member 30414 in the first discrete position (figure 63A) is configured to assume a first orientation relative to the second 
With respect to claim 18, Harris et al. disclose that the tip member 30414 is configured to rotate 180 degrees between the first and second discrete positions.  Harris et al. disclose that tip member 30414 contains malleable member 30422, which allows for customization of the bend angle ([0373]).  Harris et al. disclose the structure as claimed and do not disclose any limits on the degree of the bend angle, and thus the tip member is fully capable of rotating 180 degrees relative to the first jaw 30418 between the first and second discrete positions.  
With respect to claim 19, Harris et al. disclose an anvil configured for use with an end effector 30412 (figure 59, [0368]) of a surgical stapler 10 (figure 1, [0175]), wherein the anvil comprises a body 30418 (figure 63A, [0368]) defining a longitudinal body axis, a plurality of staple forming pockets 53 ([0186]) arranged along a length of the body 30418, and a tip member 30414 (figure 59, [0368]) coupled with a distal end 30450 (figure 63A, [0370]) of the body 30418 and having a longitudinal tip axis, wherein the tip member is rotatable relative to the body about a rotational axis that extends within a plane that contains the longitudinal body axis, wherein the tip member is selectively rotatable relative to the body about the rotational axis between a first discrete position (angle alpha 31, figure 63A, [0375]) in which the longitudinal tip axis is in a first orientation relativeEND9103USNP2- 62 - to the longitudinal body axis, and a second discrete position (angle beta 31, figure 63B, [0375]) in which the longitudinal tip axis is in a second orientation relative to the longitudinal body axis.  See Annotated Figures A, B, E, and F.   Since the Harris et al. tip member may be rotated by the operator, the tip member is considered to be selectively rotatable.  

    PNG
    media_image5.png
    376
    555
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    457
    575
    media_image6.png
    Greyscale

With respect to claim 20, Harris et al. disclose that the rotational axis intersects the longitudinal body axis.  See Annotated Figure B.  
Claims 1-3, 5-9, 11, 13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent Publ. No. 2018/0168651).
With respect to claim 1, Shelton et al. disclose a surgical stapler 10 (figure 1), comprising a body (handle assembly 500 (figure 1), a shaft 1400 (figure 1, [0365]) extending from the body 500, wherein the shaft 1400 defines a longitudinal axis SA (figure 1), and an end effector 7100 (figure 13, [0386]) in communication with the shaft 1400 ([0387]), wherein the end effector 7100 is operable to compress, staple, and cut tissue ([0001]), wherein the end effector 7100 comprises a first jaw 7130 (figure 14, [0386]), a second jaw 7102 (figure 14, [0386]) opposed from the first jaw 7130, wherein the first and second jaws are operable to transition from an open state to a closed state to clamp tissue therebetween ([0386]), and a tip member 7150 (figure 13, [0390]) coupled with a distal end of the first jaw 7130 (figure 13), wherein the tip member 7150 is selectively rotatable along a rotation axis (about pivot joint 7152, figures 14 and 16, [0391]) to toggle between a first discrete position (figure 16) and a second discrete position (figure 14), wherein the tip member 7150 in the first discrete position is configured to assume a first orientation (figure 16) relative to the second jaw 7102, and the tip member 7150 in the second discrete position is configured to assume a second orientation (figure 14) relative to the second jaw 7102.  The accepted meaning of “toggle” is to switch between usually two different options or states.  Since Shelton et al. disclose that the tip member 7150 may be rotated between a first position (figure 16) and a second different position (figure 14), the Shelton et al. tip member 7150 is considered to be selectively rotatable along a rotation axis to toggle between a first discrete position and a second discrete position.  Since the Shelton et al. 
With respect to claim 2, Shelton et al. disclose that the tip member 7150 is configured to maintain either the first discrete position (figure 16) or the second discrete position (figure 14) unless acted upon by an external force.  Shelton et al. disclose that the tip member 7150 is held in the second position by the resilient support 7154 ([0391]) and in the first position by the rod 7140 ([0391]).  Thus, the Shelton et al. tip member 7150 is considered to maintain either the first or second discrete position unless acted upon by an external force (i.e., the force produced by the operator during operation of the closure tube 7430). 
With respect to claim 3, Shelton et al. disclose that the first jaw 7130 extends distally along a first jaw axis, wherein the tip member 7150 is rotatable between the first (figure 16) and second (figure 14) discrete positions about a rotational axis (about pivot joint 7152, figures 14 and 16, [0391]) that extends within a plane that contains the first jaw axis.  See Annotated Figure G, showing a first jaw axis and a rotational axis extending within a plane (the page) that contains the first jaw axis.  Further, it is noted that two intersecting lines (in this case the axes) determine a plane.    

    PNG
    media_image7.png
    393
    586
    media_image7.png
    Greyscale
  
	With respect to claim 5, Shelton et al. disclose that when the first and second jaws are in the closed state, the tip member 7150 in the first discrete position is configured to be obliquely oriented (figure 16) relative to the second jaw 7102, and the tip member 7150 in the second discrete position (figure 14) is configured to be parallel to the second jaw 7102.    
With respect to claim 6, Shelton et al. disclose that a proximal end of the tip member 7150 defines a first angled face configured to abut (figure 14) a second angled face disposed proximal to the tip member, wherein the first and second angled faces are configured to engage one another (at the pivot point) in a first configuration (figure 16) to provide the tip member in the first discrete position, wherein the first and second angled faces are configured to engage one another (along the surface of each angled face) in a second configuration (figure 14) to provide the tip member in the second discrete position.  See Annotated Figure H.  The first angled face forms an angle with respect to the surface of the tip member 7150, and the 
  
    PNG
    media_image8.png
    324
    397
    media_image8.png
    Greyscale

With respect to claim 7, Shelton et al. disclose that angles of the first and second angled faces are summated when the tip member is in the first discrete position to orient a longitudinal axis of the tip member obliquely (figure 16) relative to a longitudinal axis of the first jaw 7130, wherein the angles of the first and second angled faces are negated when the tip member is in the second discrete position (figure 14).  See Annotated Figure H.  In the first position the longitudinal axis of the tip member is oriented obliquely to the anvil longitudinal axis, and thus the angles of the first and second angled faces are considered to be summated.  In the second position the longitudinal axis of the tip member is oriented coaxially with the anvil longitudinal axis, and the thus angles of the first and second angled faces are considered to be negated.    

With respect to claim 9, Shelton et al. disclose a locking mechanism (closure tube 7430, rod 7140, resilient support 7154) configured to releasably retain the tip member 7150 relative to the first jaw 7130 in each of the first and second discrete positions.  The tip member is retained in the first position by the closure tube 7430 and rod 7140 until released by opening of the jaws, and the tip member is retained in the second position by the resilient support 7154 until released by operation of the closure tube; thus the locking mechanism is considered to releasably retained in each of the first and second discrete positions.  
With respect to claim 11, Shelton et al. disclose a connection member (the distal-most portion of the anvil 7130 and pivot joint 7152) that couples the tip member 7150 with the distal end of the first jaw 7130 ([0391]).  
With respect to claim 13, Shelton et al. disclose that a proximal end of the tip member 7150 defines a first angled face, wherein a distal end of the connection member (the distal-most portion of the anvil 7130) defines a second angled face configured to engage the first angled face in each of the first (at the pivot point, figure 16) and second (along the surface of each angled face, figure 14) discrete positions of the tip member 7150.  See Annotated Figure H.  The first angled face forms an angle with respect to the surface of the tip member 7150, and the second angled face forms an angle with respect to the surface of the anvil 7130; thus each are considered to be angled faces.    

With respect to claim 19, Shelton et al. disclose an anvil configured for use with an end effector 7100 (figure 13, [0386]) of a surgical stapler a surgical stapler 10 (figure 1), wherein the anvil comprises a body 7130 (figure 14, [0386]) defining a longitudinal body axis, a plurality of staple forming pockets ([0556]) arranged along a length of the body 7130, a tip member 7150 (figure 13, [0390]) coupled with a distal end of the body 7130 (figure 13) and having a longitudinal tip axis, wherein the tip member 7150 is rotatable relative to the body about a rotational axis (about pivot joint 7152) that extends within a plane that contains the longitudinal body axis, wherein the tip member 7150 is selectively rotatable relative to the body about the rotational axis between a first discrete position (figure 16) in which the longitudinal tip axis is in a first orientation relativeEND9103USNP2 - 62 -to the longitudinal body axis, and a second discrete position (figure 14) in which the longitudinal tip axis is in a second orientation relative to the longitudinal body axis.  Since the Shelton et al. tip member may be rotated by the operator (via movement of the closure tube 7430, [0390]), the tip member 7150 is considered to be selectively rotatable.  See Annotated Figures G and J.     

    PNG
    media_image9.png
    324
    397
    media_image9.png
    Greyscale

With respect to claim 20, Shelton et al. discloses that the rotational axis (about the pivot joint 7152) intersects the longitudinal body axis.  See Annotated Figure G. 
Claims 1, 3, 4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hufnagel (EP 2,777,523).
With respect to claim 1, Hufnagel discloses a surgical stapler 100 (figure 1), comprising a body (handle assembly 16, figure 1), a shaft 18 (figure 1) extending from the body 16, wherein the shaft 18 defines a longitudinal axis, and an end effector 10 in communication with the shaft, wherein the end effector is operable to compress, staple, and cut tissue ([0018]), wherein the end effector comprises a first jaw 13 (figure 2, [0018]), a second jaw 11 (figure 2, [0018]) opposed from the first jaw 13, wherein the first and second jaws are operable to transition from an open state to a closed state to clamp tissue therebetween ([0018]), and a tip member 145 (figure 3D, [0029]) coupled with a distal end 51 of the first jaw 13 (figure 2, [0029]), wherein the tip member 145 is selectively rotatable along a rotation axis to toggle between a 

    PNG
    media_image10.png
    396
    442
    media_image10.png
    Greyscale


With respect to claim 4, Hufnagel discloses that the tip member 145 is configured to rotate 180 degrees relative to the first jaw between the first and second discrete positions. Hufnagel discloses the structure as claimed and does not disclose any limits on the ability to rotate or the degree of rotation, and thus the tip member 145 is considered to be fully capable of rotating 180 degrees relative to the first jaw 13 between the first and second discrete positions.  
With respect to claim 11, Hufnagel discloses a connection member (155, figure 3D, 51, figure 2) that couples the tip member 145 with the distal end of the first jaw 13.
With respect to claim 12, Hufnagel discloses that the connection member includes a bore 51, wherein the surgical instrument end effector further comprises a shaft 155 rotatably disposed within the bore 51 and configured to enable rotation of the tip member relative to the first jaw between the first and second discrete positions.    

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 10, the prior art fails to disclose or teach a surgical stapler including all of the limitations of claim 1 and 9, and wherein the locking mechanism comprises a first detent feature provided by the tip member and a second detent feature disposed proximal to the tip member.  
With respect to claim 14, the prior art fails to disclose or teach a surgical stapler including all of the limitations of claim 1 and 11, and wherein the connection member includes a first locking feature, wherein the tip member includes a second locking feature configured to engage the first locking feature to releasably retain the tip member in each of the first and second discrete positions.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morin (EP 537,453) discloses a surgical stapler including detents (figure 3) for securing a tip to a jaw.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linda J. Hodge/
Patent Examiner 
Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731